Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8-10 and 13-18 are canceled by applicant.
In view of the amendment, previous 112(a) rejection on claim 19 is hereby withdrawn.
In view of the amendment, previous 112(b) rejection on claim 20 is hereby withdrawn.
In view of applicant’s argument and Kipping’s 132 declaration, previous 103 rejection over Furo et al (JP’142) in view of Saito’490 and previous 103 rejection over Furo et al’377 in view of Saito’490 are hereby withdrawn.  Thus, applicant’s arguments with respect to those prior art rejections are now moot.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 4, 7, 19, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Jaeghere et al (“Hot-melt extrusion of polyvinyl alcohol for oral immediate release applications”, International Journal of Pharmaceutics, vol.492 (2015), pg.1-9).
De Jaeghere teaches (see abstract and pg.2, last paragraph under 1. Introduction) using hot-melt extruded (“HME”), partially hydrolyzed polyvinyl alcohol (“PVOH”) as a carrier for oral, immediate-release dosage form of poorly water-soluble drugs.  For pharmaceutical applications, HME is considered an effective way to 
De Jaeghere teaches (see under 2.1 Materials and 2.2 Hot-melt extrusion) compositions comprising HME PVOH mixtures of PVOH/HCT (hydrochlorothiazide – instant API)) and PVOH/sorbitol.  Among the examples of different grades of PVOH used, De Jaeghere teaches 4-88 (instant PVA 4-88).  The extrudates were manually cut (i.e., milled) into mini tablets of 2mm length (2000 m) or cryo-milled and sieved through 300 m sieve.  De Jaeghere also teaches filling its cryo-milled extrudates into capsules (see 2.3.4. In vitro drug release). 
Thus, De Jaeghere teaches claims 5, 4, 7, 19 and 20 (since De Jaeghere uses instant PVA 4-88, the prior art inherently teaches instant viscosity limitation of claim 5).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Jaeghere et al (“Hot-melt extrusion of polyvinyl alcohol for oral immediate release applications”, International Journal of Pharmaceutics, vol.492 (2015), pg.1-9) in view of Aulton et al (“Powders, granules and granulation”, an internet article obtained from the website: https://clinicalgate.com/powders-granules-and-granulation/#:~:text=Pharmaceutical%20granules%20typically%20have%20a,subsequent%20use%20of%20the%20granules. (dated 2015)).
De Jaeghere does not explicitly teach instant range for the particles sizes of its milled extrudates.  However, as evidenced by Aulton’s internet article (see under rd paragraph), it is known the art that pharmaceutical granules typically have a size range between 200 micron and 4 mm.   Thus, it would have been obvious to make the particle size of De Jaeghere’s cryo-milled extrudates to range from 200 micron to 4mm with a reasonable expectation of success.  Such range overlaps with instant ranges of claims 11 and 12, thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, De Jaeghere in view of Aulton renders obvious instant claims 11 and 12.  
Claims 6 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeghere et al (“Hot-melt extrusion of polyvinyl alcohol for oral immediate release applications”, International Journal of Pharmaceutics, vol.492 (2015), pg.1-9) in view of Kraahs et al (EP 2 105 130 A1 and its machine-assisted English translation).
With respect to claim 6, as already discussed above, De Jaeghere teaches (see under 2.1 Materials and 2.2 Hot-melt extrusion) compositions comprising HME PVOH mixtures of PVOH/HCT (hydrochlorothiazide – instant API)) and PVOH/sorbitol.  Among the examples of different grades of PVOH used, De Jaeghere teaches 4-88 (instant PVA 4-88).  De Jaeghere teaches that the extrudates are cryo-milled and sieved through 300 m sieve.  De Jaeghere teaches (see 2.2 Hot-melt extrusion) that the cryo-milled PVOH/sorbitol extrudate can be further processed by mixing with CEL (celecoxib – another API) and then extruded, cryo-milled and sieved through 300 m sieve screen.  The PVOH/CEL formulation can then be filled into hard gelatin capsules (see 2.3.4. In vitro drug release).  
De Jaeghere does not teach instant inorganic salt (to be homogeneously milled with the PVA and API).  Kraahs teaches ([0001], claims 1 and 13) a pharmaceutical composition comprising a solid dispersion containing an active substance embedded in a polymer in amorphous form, where the solid dispersion is obtained by melt-extrusion.  Kraahs teaches ([0012] and claim 3) that the active substance can be celecoxib (CEL) or hydrochlorothiazide (HCT) and that the solid dispersion polymer can be PVA (see claim 4).  Kraahs also teaches ([0053]) that its extrudates can be filled into capsules.  Kraahs teaches ([0027] and [0033]) using 1-40 wt.% of disintegrants, such as sodium bicarbonate, as excipients.  Since De Jaeghere’s invention is used for oral immediate release drug applications, it would have been obvious to one skilled in the art to add 1-40 wt.% of disintegrants, such as sodium bicarbonate (instant inorganic salt), to De Jaeghere’s PVOH/CEL extrudates and then cryo-mill them together with a reasonable expectation of enhancing the drug release speed.  The range of 1-40 wt.% (for the disintegrants such as sodium bicarbonate) overlaps with instant range for the amount of the inorganic salt, this rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, De Jaeghere in view of Kraahs renders obvious 6 and 21-24. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        April 10, 2021